—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated February 3, 2000, which granted the motion of the defendants Halle Housing Associates, L.P. and New Times Plaza Operating Corp. for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff was assaulted and raped by her former boyfriend in her apartment. She subsequently commenced this action against, among others, the respondents, the owner of the building and its general partner, alleging that they failed to provide adequate security. The Supreme Court properly granted the respondents’ motion for summary judgment dismissing the complaint insofar as asserted against them. Under the particular circumstances of this case, the plaintiff’s act of unlocking and opening her apartment door at 4:00 a.m., without ascertaining the identity of the person knocking on the door, was an intervening cause of the attack, severing any liability of the respondents (see, Bullock v Buffalo Mun. Hous. Auth., 272 AD2d 895; Chang Soo Jang v Jackson Condomin*584ium, 260 AD2d 420). Santucci, J. P., Altman, Goldstein and McGinity, JJ., concur.